Citation Nr: 1729908	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-13 639	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 2007 to October 2009.  His service ended with his death due to a motor vehicle accident in October 2009.  

The Appellant is the custodian and mother of the Veteran's son, who was a minor when the Veteran died and when the Appellant filed a claim for survivor's benefits for the son. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  That decision denied dependency and indemnity compensation (DIC) because the RO found that the death of the Veteran was not incurred in the line of duty, but was the result of willful misconduct.  In May 2014, the Board remanded the claim for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

As set out in the Board's May 2014 Remand, the Veteran died in service as a result of injuries sustained in an automobile accident.  At the time of the accident, the Veteran was intoxicated, and as a result, the fatal injuries he sustained were considered to be a consequence of willful misconduct, precluding an award of VA benefits.   

The evidence also showed the Veteran had received treatment for psychiatric symptoms during service, raising the question as to whether that psychiatric illness was the root of an alcohol abuse disability.  If that were the case, an award of VA benefits could be made.  With that in mind, after additional record development, the file was referred for a medical opinion to address whether a psychiatric disorder was incurred in service, and if so, whether it caused or materially contributed to the Veteran's death, including whether the Veteran had alcohol dependency secondary to any service incurred psychiatric disability.  

The medical response to this inquiry was obtained in a January 2017 report, and was adverse to the claim.  However, from the entries made in the service treatment records associated with the file, it appears not all the service treatment records have been obtained.  As indicated in the Board's prior remand, post deployment health assessments (although the dates of some suggest they were accomplished while the Veteran was still in Iraq) indicate he had depression, was prescribed Prozac, and was referred to Behavioral Health.  Records of such care have not been associated with the file.  Likewise, following an 11 day private psychiatric in-patient stay that occurred a month before the Veteran's death, records show that he was to follow-up with a military facility at Ft. Campbell on the day of discharge from that in-patient stay.  Records of any such care on this occasion also are not associated with the file.  

A previous effort to obtain these records appear to seek records of "in-patient" care, which does not appear to be correct.  Such care seems to have been on an out-patient basis.  Another effort should be made to obtain the above referenced records of psychiatric treatment in service, and then an addendum opinion should be sought that addresses the question of whether an in-service psychiatric illness materially contributed to the Veteran's death, including whether alcohol abuse was a symptom of the psychiatric illness treated during service, or was secondary to it.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate repository to request any Mental Health Clinic treatment records relating to the Veteran during his deployment to Iraq between October 2007 and November 2008, as well as any Mental Health Clinic treatment record relating to the Veteran upon his return from Iraq in November 2008 until his death in October 2009.  [Prior requests appear to have been for in-patient mental health treatment records, which does not appear to be applicable to this case.] It appears that any Mental Health Clinic which would have served the Veteran on re-deployment would have been located at or near Fort Campbell.  

2.  After establishing the service records of relevant treatment are complete, return the claims file to the examiner who evaluated the case in January 2017 for an addendum opinion.  If that examiner is not available, a different qualified examiner may be substituted.  

In the addendum report, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's alcohol abuse disability was caused or aggravated by any psychiatric illness treated during service, and/or whether alcohol abuse may be considered a symptom of the psychiatric illness treated during service; and/or did the Veteran abuse alcohol to relieve, mask, or alleviate the symptoms associated with any in-service psychiatric illness?  

The examiner should provide a complete rationale for any opinions expressed. 

3.  After completing any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought is not granted in full, issue the Appellant a supplemental statement of the case and return the appeal to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


